Exhibit 10.1

 





[ex10-1_001.jpg]

 

RESEARCH GRANT AGREEMENT

 

This Agreement is between The Amyotrophic Lateral Sclerosis Association
(hereinafter referred to as “The ALS Association”) and the Grantee named within
the Grant Information Summary below. The Grantee represents the named Principal
Investigator who will be responsible for the technical direction of the funded
project. The Grantee will be accountable both for the appropriate use of funds
awarded and for the performance of the grant-supported project or activities
resulting from the application as described within Exhibit A, including work
performed by any subcontractor. As a condition of this Agreement, The ALS
Association and Grantee enter this Agreement by having their Authorized
Representatives execute the Signature Page below.

 

GRANT INFORMATION SUMMARY



 

Grantor

The ALS Association

1275 K Street, Suite 250

Washington, DC 20005

 

Researchgrants@alsa-national.org

 

(800) 782-4747

Grantee and Grantee Contact

INmune Bio, Inc.

1200 Prospect St., Suite 525

La Jolla, CA 92037

 

David Moss

Chief Financial Officer

dmoss@inmunebio.com

(858) 964-3720

Principal Investigator:

CJ Barnum, Ph.D.

Chief Scientific Officer

cbarnum@inmunebio.com

315.263.2429

Title of Project:

Targeting solTNF-dependent inflammation in ALS with

XPro1595

Type of Grant: 2019 Barnett Drug Development Total Grant Amount:
US Dollars $

For the conduct of the Research and other activities under the Research Scope of
Work as set forth in this Agreement, The ALS Association shall make an award to
Grantee of Five Hundred Thousand US dollars or $500,000.

 

Note: From the total amount awarded, grantees may not spend more than 10 percent
(10%) of the total grant on indirect costs or overhead allocations.

Initial Term (Start

Date and Termination Date)

02/01/2020 – 1/31/2022 Number of Months 24 Payment Schedule See Exhibit C

 





 

 

 

SIGNATURE PAGE

 

As a condition of this Agreement, The ALS Association and Grantee enter this
Agreement by having their Authorized Representatives sign below.

 

THE ALS ASSOCIATION

 

Calaneet Balas

President and CEO, The ALS Association

 

Neil Thakur, Ph.D

Executive Vice President, Mission Strategy, The ALS Association



 

Signature and Date:
                                                                  



 

GRANTEE: Inmune Bio, Inc.

 

Printed Name: David Moss

Title: CFO

 



Signature and Date: /s/ David Moss 2-1-2020   David Moss  





 

PRINCIPAL INVESTIGATOR

Printed Name: CJ Barnum, Ph.D.

Title: Director of Neuroscience

 

I have read and understand this Agreement. By my signature, I indicate my
agreement to fulfill the role and obligations of a Principal Investigator under
this Agreement.



 



Signature and Date: /s/ CJ Barnum 2-3-2020   CJ Barnum  



 

 

 

 

TABLE OF CONTENTS

 







      Page RECITALS               1. DEFINITIONS 1         2. IMPLEMENTATION OF
THE RESEARCH SCOPE OF WORK 5           2.1 Objective 5           2.2 Principal
Investigator 5           2.3 Implementation of Research Scope of Work 6        
  2.4 Performance Standards; Compliance 6           2.5 Records; Inspection 8  
        2.6 Communication; Research Reports 8           2.7 Subcontractors and
Personnel 9            2.8 The ALS Association Not Sponsor 9            2.9
Notification of Action by Governmental Authority 9         3. PAYMENTS 9        
  3.1 Award of Grant by The ALS Association 9           3.2 Conditions of Grant
Payment 11           3.3 Taxes 11           3.4 Payment Integrity 11          
3.5 Financial Records 11         4. CONFIDENTIALITY 12           4.1
Confidentiality 12           4.2 Exceptions 12           4.3 Authorized
Disclosure 12           4.4 Publication 12           4.5 Use of Names/Press
Release 13           4.6 Applicability of HIPAA and Other Applicable Law 13

 



i

 



 

5. OWNERSHIP AND USE OF RESULTS AND INTELLECTUAL PROPERTY 13           5.1
Patents 13           5.2 Ownership 14           5.3 Royalty 14           5.4
Disposition of the Grantee Technology 14           5.5 Data Sharing 14          
5.6 Biospecimen Sharing 15         6. REPRESENTATIONS AND WARRANTIES 15        
  6.1 Grantee Representations and Warranties 15           6.2 The ALS
Association Representations and Warranties 15         7. INSURANCE AND
INDEMNIFICATION 16           7.1 Indemnification by Grantee 16           7.2
Indemnification by The ALS Association 16           7.3 Notice of Claim 16      
    7.4 Insurance 16         8. TERM; TERMINATION 17           8.1 Term 17      
    8.2 Termination for Cause 17           8.3 Termination Upon Unauthorized
Substitution of Principal Investigator 17           8.4 Termination Upon
Unavailability of Principal Investigator 17           8.5 Termination Based on
Assessment of Research 18           8.6 Termination to Protect Subjects and
Animals 18           8.7 Termination for Failure to Submit Research Reports 18  
        8.8 Termination Upon Governmental Authority Action 18           8.9
Termination at Will 18           8.10 Consequences of Expiration or Termination
18

 



ii

 



 

9. MISCELLANEOUS 19           9.1 Independent Contractors 19           9.2
Dispute Resolution 19           9.3 Governing Law 19           9.4 Transfer of
the Grant; Assignment 20           9.5 Notices 20           9.6 Entire
Agreement; Amendment 20           9.7 Survivability 20           9.8 Waiver of
Breach 20           9.9 Force Majeure 20           9.10 Headings 20          
9.11 Counterparts 20



 

LIST OF EXHIBITS

 



Exhibit A Research Scope of Work A-1      



Exhibit B



Research Reports - Research Progress and Grant Expenditure Report

B-1      



Exhibit C

Payment Schedule and Information



C-1

 

iii

 

 

RECITALS

 

WHEREAS, The ALS Association is an entity recognized as not for profit,
tax-exempt charitable organization recognized under Section 501(c)(3) of the
Internal Revenue Code, and as part of its charitable purposes seeks to further
develop the understanding of amyotrophic lateral sclerosis to promote the
discovery of a treatment or cure for amyotrophic lateral sclerosis (“ALS”)
thereby fulfilling its mission;

 

WHEREAS, Grantee seeks to conduct research to further develop the understanding
of ALS to promote discoveries or a discovery, treatment, cure or better living
standards for patients with ALS, sometimes referred to as a type of motor neuron
disease (“MND”);

 

WHEREAS, the Principal Investigator is engaged in research regarding ALS.

 

WHEREAS, The ALS Association is dedicated to accelerating the development of a
treatment or cure for ALS by supporting Research regarding the disease;

 

WHEREAS, the Principal Investigator has developed a research scope of work, as
set forth in Exhibit A, and, together with Grantee, has requested funding from
The ALS Association to support implementation of the Research Scope of Work at
Grantee;

 

WHEREAS, The ALS Association has carefully evaluated the Research Scope of Work
and has determined that awarding a grant to Grantee to fund the implementation
of the Research Scope of Work on the terms and conditions of this Agreement will
produce generalizable knowledge that will advance the understanding of ALS
and/or the development of a treatment or cure therefor and will further the
mission of The ALS Association; and

 

WHEREAS, it is the intent of the parties that Grantee, with the leadership of
the Principal Investigator, engage in Research in the public interest, including
by disseminating the results of the Research and other activities described in
the Exhibit A to other investigators in the ALS research community and to
medical professionals treating ALS patients and by making publicly available the
data and/or Biospecimens to be collected and/or generated under the Research
Scope of Work for purposes of further advancing research into ALS.

 

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants and
premises contained in this Agreement, the parties hereto agree as follows:

 

1.DEFINITIONS.

 

1.1“Affiliate” shall mean any corporation or other entity that controls, is
controlled by, or is under common control with, a party. A corporation or other
entity shall be regarded as in control of another corporation or entity if it
owns or directly or indirectly controls more than fifty percent (50%) of the
voting securities or other ownership interest of the other corporation or
entity, or if it possesses, directly or indirectly, the power to direct or cause
the direction of the management and policies of the corporation or other entity.

 

1.2“ALS” shall mean amyotrophic lateral sclerosis.

 



1

 



 

1.3“Applicable Law” shall mean any domestic local, state or federal or any
foreign or international statute, regulation, guidance, standard or other
requirement applicable to the performance of the Research Scope of Work.

 

1.4“The ALS Association Indemnitees” shall have the meaning set forth in Section
7.1.

 

1.5“Authorized Organizational Representative” shall mean the individual, named
by the applicant organization, who is authorized to act for the applicant and to
assume the obligations imposed by The ALS Association and the terms of this
Research Grant Agreement.

 

1.6“Biospecimens” shall mean any tissue, fluid, material or matter derived from
a biological source to be collected by Grantee pursuant to the IRB approved
protocol.

 

1.7“Code” shall mean the Internal Revenue Code of 1986, as may be amended from
time to time.

 

1.8“Common Rule” shall mean the Federal Policy for the Protection of Human
Subjects set forth in 45 C.F.R. Part 46.

 

1.9“Confidential Information” shall mean any confidential or proprietary
information of a party, material and technology, written or oral, in any media
or format, and all tangible and intangible embodiments thereof, owned or
controlled by a party, that

 

(i)is not published or otherwise in the public domain,

 

(ii)is marked as “Confidential” and/or “Proprietary,” or

 

(iii)by its own nature or by the circumstances surrounding its disclosure,
ought, in good faith, to be treated as confidential; including, without
limitation, data, Results, Protected Health Information, any patient information
that has been de- identified in accordance with applicable requirements under
HIPAA Intellectual Property, and any other information relating to or arising
from the implementation of the Research Scope of Work subject to the provisions
of Article 4.

 

1.10“Control” shall mean possession of the ability to grant a license or
sublicense as provided for herein without violating the terms of any agreement
or other arrangement with The ALS Association.

 

1.11“Disclosing Party” shall have the meaning set forth in Section 4.1.

 

1.12“FDA” shall mean the U.S. Food and Drug Administration.

 

1.13“Governmental Authority” shall mean a domestic or foreign national, federal,
state, provincial, or local governmental, regulatory or administrative
authority, department, agency, commission, court, tribunal, arbitral body or
self-regulated entity, or any subdivision thereof.

 

1.14“Grant” shall have the meaning set forth in Section 3.1.

 

1.15“Grantee Indemnitees” shall have the meaning set forth in Section 7.2.

 



2

 



 

1.16“Grantee Intellectual Property” shall mean any and all Intellectual Property
that is conceived and/or reduced to practice by Grantee as a result of
performing the activities described in Exhibit A, including but not limited to
the Results.

 

1.17“Grantee Patents” shall mean Patents that claim Grantee Intellectual
Property developed by or on behalf of Grantee in the course of performing the
activities described in Exhibit A and that are Controlled by Grantee or its
Affiliates.

 

1.18“Grantee Technology” shall mean the Grantee Intellectual Property and
Grantee Patents. For the avoidance of doubt, the Grantee Technology does not
include any Intellectual Property or Patents assigned by Grantee to The ALS
Association as provided under Article 5.

 

1.19“HIPAA” shall mean the Health Insurance Portability and Accountability Act
of 1996 (42 U.S.C. § 1320d) as amended by the Health Information Technology for
Economic and Clinical Health Act of 2009 (Pub. L. No. 111-5), and their
implementing regulations as amended from time to time.

 

1.20“IACUC” shall mean an institutional animal care and use committee.

 

1.21“IND” shall have the meaning set forth in Section 2.4.

 

1.22“Intellectual Property” shall mean all tangible and intangible techniques,
technology, practices, trade secrets, ideas, inventions or discoveries (whether
or not patentable), methods, knowledge, know-how, skill, experience, test data
and results (including pharmacological, toxicological and clinical test data and
results), analytical and quality control data, results or descriptions,
software, algorithms, compositions of matter, assays, animal models, physical,
biological or chemical material, compounds and any and all improvements thereon
developed during the conduct of the Research by the Grantee.

 

1.23“IP Filing Period” shall have the meaning provided in Section 4.4.

 

1.24“IRB” shall mean an institutional review board.

 

1.25“Net Income” shall mean gross income less expenses and administrative costs,
and less any mandatory distributions to state authorities and inventors if
required by statute or regulation unless indirect costs are not permissible.

 

1.26“Patents” shall mean (a) United States and foreign patents, re-examinations,
reissues, renewals, extensions and term restorations, and foreign counterparts
thereof, and (b) pending applications for United States and foreign patents,
including, without limitation, provisional applications, continuations,
continuations- in-part, divisional and substitute applications, including,
without limitation, inventors’ certificates, and foreign counterparts thereof.

 

1.27“Principal ALS Association Contact” shall mean The ALS Association’s Chief
Scientist or such other officer designated by The ALS Association.

 

1.28“Principal Investigator” shall mean the individual designated by the
applicant and/or grantee to have the appropriate level of authority and
responsibility to direct the project or program to be supported by The ALS
Association award. The principal investigator is a member of the grantee’s team
responsible for ensuring compliance with the financial and administrative
aspects of the award. The Principal Investigator is indicated as such in the
Preamble who shall serve as the liaison to The ALS Association for issues
relating to the development and implementation of the Research Scope of Work
under this Agreement, lead the implementation of the Research Scope of Work, and
have such other responsibilities as set forth in this Agreement, including but
not limited to as set forth in Section 2.2.

 

3

 



 

1.29“Progress Meeting” shall have the meaning set forth in Section 2.6(b), if
applicable.

 

1.30“Protected Health Information” or “PHI” shall have the meaning under HIPAA.

 

1.31“Receiving Party” shall have the meaning set forth in Section 4.1.

 

1.32“Research” shall have the meaning set forth in the Research Scope of Work.

 

1.33“Research Records” shall have the meaning set forth in Section 2.5.

 

1.34“Research Report” shall have the meaning provided in Section 2.6(a).

 

1.35“Research Report Due Date” shall have the meaning provided in Section 2.6.

 

1.36“Research Scope of Work” shall mean the document attached hereto as Exhibit
A, which is incorporated herein by this reference, and as may be modified from
time to time by mutual written agreement of The ALS Association and Grantee.

 

1.37“Results” shall have the meaning provided in Section 4.4.

 

1.38“Subject” shall, if Grantee is not a Covered Entity or Business Associate as
defined under HIPAA, have the meaning of “Human Subject” as defined under the
Common Rule, or, if Grantee is a Covered Entity or Business Associate as defined
under HIPAA, mean a living human individual about whom an investigator who,
while conducting Research pursuant to this Agreement, obtains information
through intervention or interaction with the individual or a living individual
whose PHI is being reviewed or analyzed as part of such Research.

 

1.39“Site” means a physician practice, hospital, academic medical center, or
other institution or entity that has entered into an agreement to conduct
Research under the Research Scope of Work.

 

1.40“Term” shall have the meaning provided in Section 8.1(c).

 

1.41“Third Party” shall mean any entity other than The ALS Association or
Grantee or an Affiliate of The ALS Association or Grantee.

 

1.42“Unexpended Funds” shall mean any portion of the Grant including any income
earned thereon that has not been spent that is not needed to pay for reasonable,
allowable non-cancelable costs properly and actually incurred by Grantee in
support of the research project as of the expiration or termination of this
Agreement.

 

4

 



 

2.IMPLEMENTATION OF THE RESEARCH SCOPE OF WORK.

 

2.1Objective. Grantee shall implement the Research Scope of Work outlined in
Exhibit A and as described in the original application or revised submission
which is attached here as Exhibit A and incorporated herein by reference. If
Grantee is a 501(c)(3) entity, the Research Scope of Work shall be carried on
“in the public interest” within the meaning of Section 1.501(c)(3)-1(d)(5)(iii)
of the Code.

 

2.2Principal Investigator.

 

(a)Grantee acknowledges and agrees that it has primary responsibility for
designing and implementing the Research Scope of Work and all other obligations
of Grantee as set forth in this Agreement. Grantee shall cause the Principal
Investigator to take any and all actions necessary to enable Grantee to comply
with Grantee’s obligations under this Agreement. The Principal Investigator
shall also serve as the liaison for Grantee to The ALS Association regarding
implementation of the Research Scope of Work, including by preparing Research
Reports consistent with Section 2.6 and keeping The ALS Association apprised of
the progress and results of the Research and other activities to be conducted
under the Research Scope of Work consistent with the terms of this Agreement.

 

(b)Grantee acknowledges and agrees that the Principal Investigator is considered
essential to implementation of the Research Scope of Work and the Research
thereunder, that no substitution may be made without the prior written approval
of The ALS Association, and that any such substitution without the express
written consent of The ALS Association shall constitute grounds for termination
under Section 8.3 of this Agreement.

 

(c)If for any reason the Principal Investigator becomes unavailable to implement
the Research Scope of Work and/or to conduct the Research under the Research
Scope of Work, respectively, in accordance with this Agreement, Grantee shall
notify The ALS Association in writing of such fact within fourteen (14) days of
the Principal Investigator becoming unavailable. In addition, Grantee may
propose a successor whose appointment as the Principal Investigator shall be
subject to the approval of The ALS Association in its sole discretion. The ALS
Association shall have forty-five (45) calendar days after the Principal
Investigator becomes unavailable to determine, in its sole discretion, whether
to accept any successor proposed by Grantee, or whether to terminate this
Agreement, such as where The ALS Association determines that it would be more
appropriate for the Unexpended Funds to be re-directed to a new Third Party
institution where the Principal Investigator is conducting Research. During the
forty-five (45) calendar day review period by The ALS Association, Grantee shall
not be required to perform obligations of the Research Scope of Work. Where the
Principal Investigator has become unavailable to implement the Research Scope of
Work, then during such forty-five (45) day period the Grantee and/or Principal
Investigator may also submit a request for transfer of the Unexpended Funds to a
Third Party institution in accordance with applicable ALS Association policies
and procedures regarding requests for transfers, which The ALS Association shall
consider in making its determination under this Section and which transfer of
Unexpended Funds shall be subject to a new agreement between such Third Party
institution and The ALS Association. If, by the end of the forty-five (45)
calendar day period, The ALS Association determines not to accept any proposed
successor Principal Investigator under this Agreement, The ALS Association may
take immediate action to terminate the Grant.

 

5

 



 

2.3Implementation of Research Scope of Work.

 

(a)The Research Scope of Work describes the specific Research studies that
Grantee shall conduct using the Grant, including the protocol(s) and anticipated
schedule for completion setting forth a roadmap of the activities and Research
to be conducted by Grantee using the Grant and the objectives of Grantee in
conducting such activities, together with an anticipated schedule for
completion. Grantee agrees to use best efforts to implement the Research Scope
of Work on the schedule specified therein and in accordance with this Agreement.

 

(b)Grantee shall cause the Principal Investigator to implement the Research
Scope of Work pursuant to the schedule set forth therein.

 

(c)The parties will jointly review the goals, activities and schedule in the
Research Scope of Work and may, by mutual written agreement, amend the Research
Scope of Work from time to time during the Term. Grantee shall develop a
protocol for each Research study described in the Research Scope of Work for
submission to and approval by each overseeing IRB and/or IACUC, as applicable,
and shall implement such protocols in accordance with the review and directives
of each overseeing IRB and/or IACUC, as applicable.

 

2.4Performance Standards; Compliance. Grantee shall perform its obligations
under this Agreement in a professional and commercially reasonable manner and in
compliance with Applicable Law, conduct the Research hereunder in an ethical
manner that maintains scientific integrity, and use best efforts to complete
such Research according to the timeline specified in the Research Scope of Work.
Grantee acknowledges that The ALS Association has no responsibility, in whole or
in part, directly or indirectly, for any of the matters described in this
Section 2.4. Grantee makes no representations or warranties, expressed or
implied, regarding its performance under this agreement, including but not
limited to, the marketability, use or fitness for any particular purpose of the
research results developed under this work, or that such results do not infringe
upon any third-party property rights. Without limiting the generality of the
foregoing, the following shall apply:

 

(a)If Grantee is conducting animal research, Grantee shall comply with
applicable federal, state, and local laws, regulations, guidance, standards,
policies and requirements relating to the conduct of Research using animals and
the conduct of pre-clinical Research, such as but not limited to the Animal
Welfare Act of 1966 and its implementing regulations and related guidance, the
PHS Policy on Humane Care and Use of Laboratory Animals and all other applicable
requirements issued by the U.S. National Institutes of Health. Grantee shall
conduct the Research described in the Research Scope of Work under the oversight
of and consistent with any requirements or directives imposed by the overseeing
IACUC(s), consistent with all applicable protocols as approved by such IACUC(s),
and provide documentation of IACUC approval of the Research under the Research
Scope of Work by sending The ALS Association a copy of the IACUC approval
notification prior to the execution of the Agreement or within sixty (60)
calendar days following the initial start date of the award. The ALS Association
grant funds may not be expended on animal subject research without a
certification of IACUC approval.



 



6

 



 

(b)If Grantee is conducting clinical research, Grantee shall comply with
applicable federal, state, and local laws, regulations, guidance, standards,
policies and requirements relating to the conduct of Clinical Research, such as
but not limited to HIPAA, the Common Rule, Regulation E.U. 2016/679 of the
European Parliament and of the Council of 27 April 2016 on the protection of
natural persons with regard to the processing of personal data and on the free
movement of such data, the U.S. Food, Drug and Cosmetic Act and its implementing
regulations and guidance, standards, policies, and requirements issued by the
FDA, and applicable industry standards and guidelines. Grantee shall conduct the
Research described in the Research Scope of Work under the oversight of and
consistent with any requirements or directives imposed by the overseeing IRB(s),
consistent with all applicable protocols as approved by such IRB(s), and obtain
all informed consents, authorizations, and other permissions required under
Applicable Law and as approved by the overseeing IRB(s). Grantee shall ensure
that all informed consents, authorizations, and other permissions obtained from
Subjects will allow all uses and disclosures of their PHI and other individually
identifiable information as required under this Agreement and the Research Scope
of Work, including as set forth in Section 5.5. Grantee shall provide
documentation of IRB approval of the Research under the Research Scope of Work
and of any investigational new drug (“IND”) application required to conduct
Research under the Research Scope of Work prior to the execution of the
Agreement or within sixty (60) calendar days following the initial start date of
the award. The ALS Association grant funds may not be expended on human subject
research without a certification of IRB approval.

 

(c)Grantee shall maintain and operate laboratories, offices and all other
facilities reasonably necessary to carry out the activities to be performed by
it pursuant to the Research Scope of Work consistent with and under the
licenses, permits, certifications, accreditations, and authorities required
under Applicable Law.

 

(d)If Grantee is a foreign entity, ANTI-TERRORISM AND ECONOMIC SANCTIONS: Grants
provided by The ALS Association are subject to U.S. law, including U.S. trade
sanctions regulations administered by the U.S. Treasury Department's Office of
Foreign Assets Control (“OFAC”). The transfer, diversion, or any other
transaction involving grant funds provided by The ALS Association, except as
permitted under U.S. law, is strictly prohibited. Funds provided by The ALS
Association may not be re-granted or otherwise transferred contrary to U.S. law.
Grantee warrants that, except as authorized by U.S. law, neither it nor any of
its officers, directors, employees, or agents shall, directly or indirectly,
engage in any transaction or dealing with any party named on any list maintained
by OFAC or any other U.S. government agency that identifies parties subject to
U.S. trade sanctions and prohibitions, including without limitation the
Specially Designated Nationals List, Denied Persons List, Entities List,
Debarred Parties List, Unverified List, and General Order List. Grantee shall
fully cooperate with The ALS Association in implementing, monitoring, and
maintaining any policies, procedures, and controls that The ALS Association
reasonably determines are needed to ensure that Grantee and its affiliated
companies (if any) are in compliance with all laws that apply to them, including
without limitation the economic sanctions administered and enforced by OFAC and
other U.S. agencies.

7

 



 

2.5Records; Inspection. In conformity with standard practices, Grantee shall
prepare and maintain, or shall cause to be prepared and maintained, complete and
accurate written records, financial accounts, notes, reports and data with
respect to activities conducted pursuant to the Research Scope of Work and its
expenditure of the Grant (the “Research Records”). Upon reasonable advance
notice, during Grantee business hours Grantee agrees to make available the
Research Records, from which Grantee shall remove or redact any and all PHI and
other personal information regarding a Subject, for inspection and copying by
The ALS Association, and shall make its employees, subcontractors, consultants,
and agents who are associated with the Research Scope of Work reasonably
available at a mutually agreed time and place to answer questions relating to
the Research Scope of Work and expenditure of the Grant, including as set forth
in Section 3.4. The ALS Association shall maintain the Research Records and any
other information disclosed hereunder in confidence in accordance with Article
4, and shall use such information solely for purposes of this Agreement.

 

2.6Communication; Research Reports.

 

(a)Grantee shall cause the Principal Investigator to prepare and deliver to The
ALS Association a written summary report (the “Research Report”) that shall
comply with the Research Progress Report Requirements set forth in Exhibit B,
including by describing: (i) the accomplishments by each specific aim for each
reporting period, including all results, experimental challenges preventing
progress and how the Principal Investigator has tried to solve them and (ii)
what the Principal Investigator plans to do during the next reporting period to
accomplish the goals and objective and (iii) the grant expenditure information
as required under Section 3.4. Grantee agrees that the Research Progress Reports
may not include PHI or other personal information regarding a Subject. If
Grantee fails to provide any Research Report by the applicable Research Report
Due Date, The ALS Association may issue to Grantee a written warning that it may
consider either early termination of the Agreement or withhold future support,
until compliance is achieved if such Research Report is not received by The ALS
Association within thirty (30) calendar days after the applicable Research
Report Due Date. If Grantee fails to provide a Research Report within sixty (60)
calendar days after the applicable Research Report Due Date, The ALS Association
may, in its absolute and sole discretion, terminate the Agreement immediately.

 



8

 



 

(b)As required in the Research Scope of Work (Exhibit A) and Reporting
Requirements (Exhibit B), as soon as reasonably practicable after delivery of
each Research Progress Report and subject to the restrictions set forth in
Section 4.1, the Grantee shall cause the Principal Investigator to participate
in a meeting with the Principal ALS Association Contact, either in person or by
telephone or video conference, to discuss the progress of the Research and other
activities described in the Research Progress Report, strategies for achieving
the objectives of the Research Scope of Work in an expeditious manner, and to
assess the significance of the Results generated thus far (each a “Progress
Meeting”). Progress Meetings may be attended by other advisors and Research
project scientists as the parties may determine. In addition to making the
Principal Investigator available for Progress Meetings, Grantee shall notify The
ALS Association in writing as soon as reasonably possible if:



 

(i)Grantee or the Principal Investigator determines that a material delay in the
anticipated timeline specified in the Research Scope of Work or in the
achievement of any Research Scope of Work milestone is reasonably likely to
occur,

 

(ii)Grantee or the Principal Investigator seeks to change any Research Scope of
Work budget previously submitted to The ALS Association, or

 

(iii)there was a failure to conduct any of the Research under the Research Scope
of Work in a good scientific manner as measured by prevailing industry
standards, upon which notice the parties shall promptly confer in good faith
regarding the potential impact of such delay or failure, including any necessary
remedial measures.

 

(c)The parties acknowledge that the milestones specified in the Research Scope
of Work represent the parties’ mutual good faith predictions as of the Effective
Date regarding Results that would be of sufficient scientific significance to
justify the continued implementation of the Research Scope of Work. However, the
parties also acknowledge and agree that such predictions may be inaccurate, and
The ALS Association may, based upon its review of one or more Research Progress
Reports and its discussions with Grantee and the Principal Investigator,
determine in good faith that there does not continue to be scientific
justification for continuing implementation of the Research Scope of Work
because the Research required thereunder lacks scientific merit or relevance to
ALS or the results are inconclusive so as to warrant discontinuation of the
Research Scope of Work, in which event The ALS Association shall have the right
to terminate this Agreement in accordance with Section 8.5.

 

2.7Subcontractors and Personnel. Grantee may perform some of its obligations
under the Research Scope of Work through one or more Third Party subcontractors
provided that (a) none of the rights of either party hereunder are diminished or
otherwise adversely affected as a result of such subcontracting (except in the
case of academic and other not-for-profit institutions receiving federal funding
where receipt of such funding requires an amendment to the terms of this
Agreement), and (b) Grantee will at all times be responsible for the performance
and payment of such subcontractor in accordance with this Agreement. Grantee
shall notify the Principal ALS Association Contact of any material changes to
personnel involved in implementing the Research Scope of Work as described
therein, including the use of subcontractors not previously described in the
Research Scope of Work.

 



9

 



 

2.8The ALS Association Not Sponsor. If Grantee is conducting FDA-regulated
research under the Research Scope of Work, the parties acknowledge and agree
that The ALS Association does not constitute a Sponsor (as defined below) of the
Research under the Research Scope of Work, and that the ALS Association’s right
to receive information relating to the Research conducted under the Research
Scope of Work and the expenditure of the Grant as specified under this Agreement
is solely for the purposes of determining whether Grantee is abiding by the
terms of this Agreement, to ensure that the activities under this Agreement are
consistent with The ALS Association’s tax-exempt purposes, and to support the
ALS Association’s mission; such right is not for the purpose of exercising any
control over the Research. For Research hereunder that is regulated by the FDA,
the term “Sponsor” has the meaning set forth in the FDA regulations.

 

2.9Notification of Action by Governmental Authority. Grantee acknowledges that
it is possible that a Governmental Authority, acting within the scope of its
authority, may at some time take regulatory action against Grantee or any other
individual or entity involved in implementing the Research Scope of Work because
of actual or alleged deficiencies in the Research or other activities conducted
under the Research Scope of Work or because of other alleged defects in such
Research. Grantee agrees to notify The ALS Association immediately by telephone
or email of any such Governmental Authority action taken or anticipated to be
taken for any reason that may affect this Agreement, including implementation of
the Research Scope of Work, and to provide The ALS Association with a copy of
any written correspondence received from a Governmental Authority pertaining
thereto. The ALS Association may terminate this Agreement promptly upon receipt
of such notice.

 

3.PAYMENTS.

 

3.1Award of Grant by The ALS Association.

 

(a)The ALS Association shall make grant payments to Grantee and Grantee shall
use the full amount (the “Grant”) exclusively for the conduct of Research and
any other activities expressly described in the Research Scope of Work. Grantee
agrees that in the event any part of the Grant is not used for the conduct of
Research and any other activities expressly described in the Research Scope of
Work, Grantee will promptly repay that part of the Grant to The ALS Association.

 

(b)All payments of the Grant shall be payable in U.S. dollars.

 

(c)The parties agree that the maximum aggregate amount of the Grant payable by
The ALS Association under this Agreement is the amount set forth in the Grant
Information Summary section. Grantee acknowledges and agrees that the Grant is
non-renewable and that any payments to Grantee in addition to the Grant for the
conduct of the Research Scope of Work shall be at the sole discretion of The ALS
Association on the basis of a new and separate submission by Grantee that must
include a grant application in accordance with applicable The ALS Association
policies and procedures and such other additional information that The ALS
Association may require from Grantee, including information to supplement any
Research Reports previously submitted to The ALS Association under this
Agreement. For the avoidance of doubt, the parties acknowledge and agree that
The ALS Association will not be required to pay any amounts in addition to the
Grant unless it has separately agreed in writing to provide additional funds.
Grantee’s receipt of the Grant is subject to Section 8.10.



 



10

 



 

3.2Conditions of Grant Payment. Grantee acknowledges and agrees that The ALS
Association’s payment of each installation of the Grant in accordance with
Exhibit C is subject to Grantee meeting any applicable milestones and conditions
set forth therein and in this Agreement, including but not limited to timely
submission of Research Progress Reports in accordance with Section 2.6(a) and
grant expenditure information in accordance with the schedule outlined in
Exhibit C. If the Research Scope of Work involves Clinical Research, without
limiting the generality of the foregoing, The ALS Association shall not be
obligated to pay any installment of the Grant if Grantee is unable to
demonstrate to The ALS Association that each Site that will conduct clinical
research under the Research Scope of Work whose activities will be funded in
whole or in part by such Grant payment installment has received all necessary
IRB approvals and is ready to enroll Subjects.

 

3.3Taxes. Except as set forth in this Section, Grantee will pay any and all
taxes levied on account of any payments made to it under this Agreement. If any
taxes are required to be withheld by The ALS Association, The ALS Association
will (a) deduct such taxes from the payment made to Grantee under Section 3.1,
(b) timely pay the taxes to the proper taxing authority, and (c) send proof of
payment to Grantee and certify its receipt by the taxing authority within thirty
(30) calendar days following such payment.

 

3.4Payment Integrity. In each Research Progress Report required to be submitted
pursuant to Section 2.6, Grantee shall include the information outlined within
Exhibit B If indirect costs are permitted under this award program, grantees may
not spend more than 10 percent (10%) of the Grant on indirect costs or overhead
allocations. Indirect costs are not permitted under The ALS Association Post-
Doctoral Fellowship Awards.

 

3.5Financial Records. Grantee shall maintain, and shall ensure that the
Principal Investigator maintains, detailed records of the use of the Grant funds
and shall make such financial records available to The ALS Association for its
audit, inspection and copying at mutually agreeable times during Grantee’s
normal business hours. The ALS Association shall protect the confidentiality of
all documentation in accordance with this Agreement. Grantee shall take the
necessary reasonable steps, and shall ensure that the Principal Investigator and
all other officers, directors, employees, consultants, agents, and
subcontractors of Grantee take the necessary reasonable steps, to cooperate with
any audit or inspection by The ALS Association under this Section.

 



11

 



 

4.CONFIDENTIALITY.

 

4.1Confidentiality. Except to the extent expressly authorized by this Agreement
or otherwise agreed in writing by the parties, the parties agree that, during
the Term and for a period of ten (10) years thereafter, each party (the
“Receiving Party”) will maintain in strict confidence all Confidential
Information disclosed by the other party (the “Disclosing Party”). The Receiving
Party may use and disclose the Confidential Information of the Disclosing Party
only to its employees, agents, consultants, subcontractors and other
participants on a need-to-know basis in furtherance of the Research Scope of
Work and as otherwise permitted by this Agreement. The Receiving Party shall use
at least the same standard of care as it uses to protect proprietary or
Confidential Information of its own to ensure that its employees, agents,
consultants and other representatives do not disclose or make any unauthorized
use of the Disclosing Party’s Confidential Information. Each party will promptly
notify the other upon discovery of any unauthorized use or disclosure of the
other party’s Confidential Information.

 

4.2Exceptions. The obligations of confidentiality contained in Section 4.1 will
not apply to the extent that it can be established by the Receiving Party that
such Confidential Information: (a) was already known to the Receiving Party,
other than under an obligation of confidentiality, at the time of disclosure by
the Disclosing Party; (b) was generally available to the public or otherwise
part of the public domain at the time of its disclosure to the Receiving Party;
(c) became generally available to the public or otherwise part of the public
domain after its disclosure and other than through any act or omission of the
Receiving Party in breach of this Agreement; (d) is independently discovered or
developed by the Receiving Party without the use of Confidential Information of
the Disclosing Party as evidenced by contemporaneously dated written records; or
(e) was disclosed to the Receiving Party, other than under an obligation of
confidentiality, by a Third Party who had no obligation to the Disclosing Party
not to disclose such information to others.

 

4.3Authorized Disclosure. Notwithstanding any other provision of this Agreement,
disclosure of Confidential Information shall not be precluded if such disclosure
is in response to a valid order of a court or other governmental body of
competent jurisdiction of the United States or any political subdivision thereof
or is otherwise required by Applicable Law; provided, however, that the
Receiving Party shall first have given notice to the Disclosing Party and shall
have made a reasonable effort to obtain a protective order requiring that the
Confidential Information so disclosed be used only for the purposes for which
the order was issued or required under Applicable Law or to seek other
confidential treatment of such information.

 

4.4Publication.

 

(a)The parties acknowledge and agree that the ALS research community and medical
professionals treating ALS patients will benefit from the dissemination of the
results of the Research conducted under the Research Scope of Work (“Results”)
as soon as practicable.

 

(b)Grantee shall exercise diligence to publish the Results without charge to the
reader, as soon as practicable. Grantee shall acknowledge The ALS Association in
any and all publications and public presentations relating to the Research
conducted under the Research Scope of Work. The acknowledgement shall be stated
in the following or similar language:

 

“The research reported in this [publication/press release/presentation] was
supported by The ALS Association.”

 

12

 

 

(c)The parties agree that The ALS Association may publish or otherwise disclose
the Results in any Research Progress Report as it determines necessary or
appropriate; provided, however, that Grantee shall have a period of ninety (90)
calendar days following the submission of each Research Progress Report to The
ALS Association (the “IP Filing Period”) to file patent applications covering
Grantee Intellectual Property disclosed in such Research Progress Report, during
which IP Filing Period The ALS Association shall maintain as confidential the
Results and the Research Progress Report.

 

(d)The ALS Association may publish or otherwise disclose the Results after the
IP Filing Period if (i) The ALS Association provides Grantee with a written copy
of any proposed written or oral disclosure or publication at least thirty (30)
calendar days prior to public release, and (ii) The ALS Association deletes any
reference to confidential or proprietary information of Grantee, or its
Affiliates or Third Party subcontractors if requested by Grantee. Grantee will
make a good faith effort to identify for The ALS Association any Results in each
Research Progress Report that are suitable for immediate public disclosure.

 

4.5Use of Name/Press Release: Neither party shall use directly or by implication
the names or trademarks of the other party or any of the other party’s
affiliated entities in any advertising, publicity, endorsement, or promotion
unless provided herein the other party has provided prior written consent for
the particular use contemplated. The terms of this section survive the
termination, expiration, non-renewal, or recession of this Agreement.

 

4.6Applicability of HIPAA and Other Applicable Law. The provisions of this
Article 4, including but not limited to the exceptions described in Section 4.2,
do not change, affect, or otherwise diminish any of the obligations of the
parties to comply with the protections under Applicable Law for PHI or other
personal information regarding a Subject.

 

5.OWNERSHIP AND USE OF RESULTS AND INTELLECTUAL PROPERTY.

 

5.1Patents. It is recognized and understood that certain existing inventions and
technologies, and those arising outside of the research conducted under this
Agreement, are the separate property of The ALS Association or Grantee and are
not affected by this Agreement, and neither The ALS Association nor Grantee
shall have any claims to or rights in such separate inventions and technologies.
Grantee shall have the first right, but not the obligation, to prepare, file,
prosecute and maintain all registerable rights in Intellectual Property arising
from the implementation of the Research Scope of Work at its sole expense,
except with respect to any Intellectual Property, the rights to which Grantee
assigns to The ALS Association as provided under this Article 5. Grantee shall:

 

(a)notify The ALS Association if it does not intend to pursue Patent protection
for any invention, discovery or idea arising from the implementation of the
Research Scope of Work and hereby assigns all rights in any such invention,
discovery or idea (whether patentable or not) to The ALS Association and shall
sign any and all documents that may be necessary to vest title in such
Intellectual Property in The ALS Association;

 

13

 

 

(b)notify The ALS Association of: (i) any intent of Grantee to abandon any
Patent application on an invention, discovery or idea discovered or developed by
Grantee under this Agreement, or (ii) any intent of Grantee to allow a Patent on
an invention, discovery or idea discovered or developed by Grantee under this
Agreement to expire, prior to abandonment or expiration of any such Patent, and
offer to assign all rights therein to The ALS Association in sufficient time to
allow The ALS Association to pursue or maintain the Patent; and

 

(c)notify The ALS Association of the issuance of any Patents on inventions,
discoveries or ideas discovered or developed by Grantee under the Research Scope
of Work, even after the Agreement has terminated.

 

5.2Ownership. Grantee shall solely own all rights, title and interest to the
Grantee Technology, subject to the rights of publication of The ALS Association
pursuant to Section 4.4 of this Agreement and any rights assigned to The ALS
Association under this Article 5.

 

5.3Royalty. Any Net Income derived from Grantee’s licensing, sale, transfer or
direct utilization of any Intellectual Property covered by Grantee Technology
shall be distributed in accordance with this paragraph. Such Net Income shall be
distributed on an annual basis to The ALS Association in proportion to its
contributions to the direct activity leading to the development of the Grantee
Technology, which shall be determined by the parties. If, however, the parties
disagree as to the allocation of Net Income, the parties shall follow the
dispute resolution process in Section 9.2.

 

5.4Disposition of the Grantee Technology. Grantee acknowledges and agrees that,
notwithstanding any license, sale, lease or other disposition of any Grantee
Technology to any Third Party, such Third Party’s rights in such Grantee
Technology shall remain subject to The ALS Association’s rights to any Grantee
Technology described under this Agreement. Grantee agrees that, in connection
with any such license, sale, lease or other disposition, Grantee shall obtain
the Third Party transferee’s written acknowledgment and agreement of The ALS
Association’s rights under this Agreement.

 

5.5Data Sharing. If the funded Research is expected to generate data, the
parties acknowledge and agree that the ALS research community and medical
professionals treating ALS patients will benefit from Grantee making publicly
available the data to be collected as part of implementing the Research Scope of
Work. Grantee shall make such data publicly available, on the following
conditions: (a) data will be provided without charge to end users; (b) data will
be used solely for research purposes and consistent with Applicable Law and
ethical obligations, including but not limited to by obtaining all consents,
authorizations, and other permissions required under Applicable Law and by the
overseeing IRB(s) to make such data available for such future use. Any
additional direction that The ALS Association may provide to Grantee under this
Section must be provided with reasonably sufficient notice to enable Grantee to
obtain such necessary consents, authorizations, and other permissions.

  



14

 

  

5.6Biospecimen Sharing. If the research is expected to generate Biospecimens,
the parties acknowledge and agree that the ALS research community and medical
professionals treating ALS patients would benefit from the availability to the
public of the Biospecimens. Grantee may make the Biospecimens publicly
available, on the following conditions: (a) Biospecimens will be provided
without charge to end users; (b) Biospecimens will be used solely for research
purposes; (c) third parties may be required to pay minimal charges for
preparation and transportation of Biospecimens; and (d) consistent with
Applicable Law and with applicable ethical obligations, including but not
limited to by obtaining all consents, authorizations, and other permissions
required under Applicable Law and by the overseeing IRB(s) to make the
Biospecimens available for such future use. Any additional direction that The
ALS Association may provide to Grantee under this Section must be provided
ninety (90) days prior to The ALS Association’s expectation for Grantee to act
to enable Grantee to obtain such necessary consents, authorizations, and other
permissions.



 

6.REPRESENTATIONS AND WARRANTIES.

 

6.1Grantee Representations and Warranties. Grantee hereby represents and
warrants that:

 

(a)the Principal Investigator is either employed or engaged by Grantee to take
such actions as necessary to enable Grantee to satisfy Grantee’s obligations
under this Agreement;

 

(b)its obligations under the Agreement, including the Research and other
activities described in Exhibit A, will be performed by qualified personnel in a
professional, timely, and efficient manner;

 

(c)neither it nor any of the individuals or entities who will perform the
obligations of Grantee under this Agreement, including the Principal
Investigator are currently debarred by the FDA pursuant to 21 U.S.C. §335a, and
Grantee has no knowledge of any circumstances that may affect the accuracy of
the foregoing representation and warranty, including but not limited to FDA
investigations of or debarment proceedings against Grantee or any person or
entity performing the Research under this Agreement;

 

(d)it will perform the Research under Exhibit A in compliance with Applicable
Law and the terms of this Agreement; and

  

(e)it is authorized to enter into this Agreement and to perform its obligations
hereunder, and that Grantee, including its Principal Investigator, will not
enter into any relationship with any Third Party during the term of this
Agreement that would interfere with fulfilling its obligations under this
Agreement without the prior written permission of The ALS Association.

 

6.2Association Representations and Warranties. The ALS Association hereby
represents and warrants that it is authorized to enter into this Agreement and
to perform its obligations hereunder, and that the performance of The ALS
Association’s obligations hereunder does not conflict with any other obligations
of The ALS Association and will not breach any agreement or obligation with any
Third Party.

 



15

 



 

7.INSURANCE AND INDEMNIFICATION.

 

7.1Indemnification by Grantee. Grantee shall indemnify, defend and hold harmless
The ALS Association, its Affiliates, and their respective officers, directors,
employees, consultants and agents (the “Association Indemnitees”) from and
against any and all third party damages, claims, demands, causes of action,
suits, judgments, losses, liabilities, costs and expenses whatsoever. The ALS
Association Indemnitees may incur, including, but not limited to, reasonable
attorneys’ fees, by reason of or in connection with: (i) Grantee’s or its
representatives’, agents’, employees’ or licensees’ negligence or willful
misconduct in performing Grantee’s obligations under this Agreement, or material
breach of any term of the Agreement; (ii) injury to a Subject; (iii) the
negligent design of the Research under Exhibit A; or (iv) a claim that Grantee’s
conduct of the Research or any other activity under the Research Scope of Work
infringes the intellectual property rights of any Third Party.

 

7.2Indemnification by The ALS Association. The ALS Association shall indemnify,
defend and hold harmless Grantee, its Affiliates, and their respective officers,
directors, employees, consultants and agents (the “Grantee Indemnitees”) from
and against any and all damages, claims, demands, causes of action, suits,
judgments, losses, liabilities, costs and expenses whatsoever the Grantee
Indemnitees may incur, including, but not limited to, reasonable attorneys’
fees, by reason of or in connection with The ALS Association’s or its
representatives’, agents’, employees’ or licensees’: (i) negligence or willful
misconduct in performing The ALS Association’s obligations under this Agreement,
or (ii) material breach of any term of the Agreement; provided, however, that
The ALS Association’s liability to Grantee hereunder will not exceed the amount
of the Grant that The ALS Association has paid to Grantee as of the date The ALS
Association receives notice under Section 7.3.

 

7.3Notice of Claim. The Grantee agrees to notify The ALS Association within
thirty (30) calendar days of receipt of any claims made for which The ALS
Association might be liable under this Article 7. The ALS Association, at its
discretion, may elect to defend, negotiate, and settle such claims, provided,
however, that the Grantee will be entitled to participate in the defense of such
matter and to employ counsel at its own expense to assist therein. The party
seeking indemnification must consent to any settlement of the claim, which
consent will not be unreasonably withheld. The Grantee will provide the
indemnifying party with such information and assistance as it may reasonably
request at The ALS Association’s expense.



 

7.4Insurance. Grantee shall, at its own expense, maintain general and
professional liability insurance (including errors and omissions coverage) in an
amount consistent with industry standards as shall be necessary to insure
itself, its Affiliates and their respective officers, directors, employees,
consultants and agents against any claim or claims for damages occasioned
directly or indirectly in connection with this Agreement. Grantee shall provide
a certificate of insurance, if applicable, evidencing such coverage to The ALS
Association upon request.

 



16

 



 

8.TERM; TERMINATION.

 

8.1Term.

 

(a)This Agreement shall commence on the Effective Date and continue for the
Initial Term identified on the Research Grant Summary page unless earlier
terminated in accordance with this Section (the “Initial Term”).

 

(b)Before termination of the initial term of the Agreement, Grantee may submit,
and The ALS Association may approve in its sole discretion, a request for an
extension of the term of the Agreement beyond the Initial Term as set forth in
this Section (each an “Extension Term”); provided, however, that any Extension
Term shall not obligate The ALS Association to pay any funds for implementation
of the Research Scope of Work that are in addition to the Grant. Any request for
an Extension Term shall include a rationale for requesting a no-cost extension,
description of the project activities that require support during the extension,
and the estimated unobligated balance that includes the content described in
Section 8.10(b). The ALS Association will not approve any request for an
Extension Term when The ALS Association, in its sole discretion, determines that
the reason for the requested Extension Term is inconsistent with the efficient
implementation of the Research Scope of Work. In addition, the Grantee may not
retain, nor permit the Principal Investigator to retain, unexpended Grant funds
for any purpose other than those set forth in Exhibit A.

 

(c)The Initial Term and any Extension Terms are referred to collectively as the
“Term.”

 

8.2Termination for Cause. Each party shall have the right to terminate this
Agreement upon sixty (60) calendar days’ prior written notice to the other upon
the occurrence of any of the following:

 

(a)Immediately upon filing of a bankruptcy petition or the commencement of any
proceeding by either party for any relief under any bankruptcy or insolvency
laws, or any laws relating to the relief of debtors, readjustment of
indebtedness, reorganization, composition or extension; or

  

(b)Upon sixty (60) calendar days’ prior written notice to the other party in the
event of a material breach by the other party of any material term or condition
hereof, if such breach is not cured to the reasonable satisfaction of the non-
breaching party within sixty (60) calendar days after the non-breaching party
has given notice thereof to the other party.

 

8.3Termination Upon Unauthorized Substitution of Principal Investigator. The ALS
Association may terminate this Agreement immediately in the event Grantee makes
a substitution of the Principal Investigator without The ALS Association’s prior
written agreement as required by Section 2.2(c).

 

8.4Termination Upon Unavailability of Principal Investigator. This Agreement
shall terminate immediately if The ALS Association elects not to accept any
proposed successor Principal Investigator upon the end of the time period
specified in Section 2.2(d).

 



17

 



 

8.5Termination Based on Assessment of Research. The ALS Association may
terminate this Agreement upon ten (10) calendar days’ prior written notice if it
determines in good faith that continuation of the Research Scope of Work is not
warranted as set forth in Section 2.6(c).

 

8.6Termination to Protect Subjects and Animals. Either party may terminate this
Agreement immediately if an IRB, IACUC, other safety oversight committee, or
Governmental Authority with jurisdiction over any of the activities in the
Research Scope of Work determines that termination of any such activities is
necessary to adequately protect Subjects or animals, as applicable, as required
under Applicable Law; provided, however, that Grantee will follow any IRB,
IACUC, or Governmental Authority requirements regarding the orderly termination
of any Research being conducted under the Research Scope of Work for the
protection of Subject or animal safety.

 

8.7Termination for Failure to Submit Research Reports. The ALS Association may
terminate this Agreement pursuant to Section 2.6(a).

 

8.8Termination Upon Governmental Authority Action. The ALS Association may
terminate this Agreement immediately pursuant to Section 2.9.

 

8.9Termination at Will. Either party may terminate this Agreement for any reason
or for no reason upon ninety (90) calendar days’ written notice to either party.

 

8.10Consequences of Expiration or Termination. Expiration or termination of this
Agreement will not relieve the parties of any obligation accruing prior to such
expiration or termination. In addition, the following shall apply in the event
of expiration or termination of this Agreement:

 

(a)Upon expiration or termination of this Agreement, Grantee shall immediately
cease making any further expenditures of the Grant.

 

(b)Within ninety (90) calendar days of expiration or termination of this
Agreement, Grantee shall provide to The ALS Association a final Research
Progress Report that includes a summary of the progress made toward the
achievement of the originally stated aims and a list of significant results as
conducted by Grantee and described in Exhibit A since the Effective Date.

  

(c)Grantee shall return any Unexpended Funds that remain upon expiration or
termination of the Agreement within ninety (90) calendar days of expiration or
termination of the Agreement according to the method and place of payment to be
specified by the ALS Association.

  

(d)In the event The ALS Association determines that any portion of the Grant was
used in a manner inconsistent with this Agreement, the parties shall work
together in good faith to reach an agreement regarding the amount of the Grant
that Grantee must return to The ALS Association, which return payment must occur
within sixty (60) calendar days unless as otherwise mutually agreed in writing
by the parties.

 

18

 

 

(e)For the avoidance of doubt, The ALS Association may elect to transfer any
Unexpended Funds to a Third Party institution in the event the Principal
Investigator becomes unavailable to implement the Research Scope of Work at
Grantee under the terms of this Agreement and The ALS Association terminates
this Agreement as permitted by Section 8, subject to The ALS Association and
such Third Party institution entering into an agreement upon mutually agreeable
terms and conditions.

 

(f)In the event The ALS Association elects to transfer any Unexpended Funds to a
Third-Party institution, Grantee shall cooperate in good faith to enable the
transfer of work product, Research study documents, and other materials relating
to the activities conducted under the Research Scope of Work to the Third Party
institution.

 

9.MISCELLANEOUS.

 

9.1Independent Contractors. The relationship between The ALS Association and
Grantee is that of independent contractors. No party is an agent, partner or
employee of the other party and no party has any right or any other authority to
enter into any contract or undertaking in the name of or for the account of the
other party or to assume or create any obligation of any kind, express or
implied, on behalf of the other party, nor will the act or omissions of either
create any liability for the other party. This Agreement shall in no way
constitute or give rise to a partnership or joint venture between the parties.

 

9.2Dispute Resolution.

 

(a)The parties recognize that disputes as to certain matters may arise from
time-to-time during the Term. It is the objective of the parties to seek to
resolve any issues or disputes arising under this Agreement in an expedient
manner and, if at all possible, without resort to litigation, and to that end
the parties agree to abide by the following procedures set forth in this Section
9.2 to resolve any such issues or disputes.

 

(b)The parties initially shall attempt to settle any such issue or dispute
through good faith negotiations in the spirit of mutual cooperation between
business executives with authority to resolve the dispute. Prior to taking
action as provided in Section 9.2 of this Agreement, the parties shall first
submit such dispute to an officer of each party with authority to settle the
applicable issue or dispute, for resolution. Such officers of the parties shall
meet promptly thereafter and shall negotiate in good faith to resolve such
issue. All negotiations pursuant to this Section 9.2(b) shall be confidential,
and shall be treated as compromise and settlement negotiations for purposes of
applicable rules of evidence.

 

(c)The parties waive the right to a jury trial in any action related to this
Agreement or the relationship between the parties and their respective
successors and assigns.

 

9.3Governing Law. The parties agree to remain silent on governing law and
jurisdiction without waiving any of their rights, privileges, immunities or
defenses.

 



19

 



 

9.4Transfer of the Grant; Assignment. Grantee may not transfer the Grant and/or
assign, delegate, or otherwise transfer this Agreement or any of its rights,
interests, or obligations hereunder without the prior written approval of The
ALS Association in its sole and absolute discretion. Grantee, whether seeking to
transfer the Grant or assign this Agreement on its own initiative or upon the
request of the Principal Investigator, shall make any requests for a transfer of
the Grant and/or an assignment of this Agreement in accordance with The ALS
Association’s applicable policies and procedures. The ALS Association may assign
or transfer any or all of its rights or obligations under this Agreement to a
Third Party that is a non-profit organization upon written notice to Grantee,
provided that The ALS Association shall remain liable for any Grant payment
obligations accruing hereunder to the extent that such Third Party does not
comply with such obligations. The rights and obligations of the parties under
this Agreement shall be binding upon and inure to the benefit of the successors
and permitted assigns of the parties. Any assignment not in accordance with this
Agreement shall be void.

 

9.5Notices. All notices and other communications shall be provided via e-mail at
the email address provided in the Research Grant Summary section and Exhibits B
and C. All notices and other communications provided under this Agreement shall
be deemed received as of the date the communication is sent from one party to
the other, return/read receipt requested.

 

9.6Entire Agreement; Amendment. This Agreement (including the Exhibits hereto,
as such Exhibits may be amended from time to time by mutual written agreement of
the parties) sets forth all of the agreements and understandings between the
parties hereto with respect to the subject matter hereof and thereof, and
supersedes and terminates all prior agreements and understandings between the
parties with respect to the subject matter hereof and thereof. There are no
other agreements or understandings with respect to the subject matter hereof,
either oral or written, between the parties. Except as expressly set forth in
this Agreement, no subsequent amendment, modification or addition to this
Agreement shall be binding upon the parties hereto unless reduced to writing and
signed by the respective authorized officers of the parties.

 

9.7Survivability. Section 2.4, Articles 4, 5, 6, 7, 9, and Section 8.10, and any
defined terms in Article 1 referenced therein will survive expiration or
termination of this Agreement. Any provision of this Agreement that by its
nature and intent remains valid after termination will survive termination.

 

9.8Waiver of Breach. The waiver by either party of a breach or violation of any
provision of this Agreement shall not operate as, or be construed to constitute,
a waiver of any subsequent breach of the same or another provision hereof.

 

9.9Force Majeure. Neither party shall be held liable or responsible to the other
party nor be deemed to have defaulted under or breached this Agreement for
failure or delay in fulfilling or performing any term of the Agreement when such
failure or delay is caused by or results from causes beyond the reasonable
control of the affected party, including, without limitation, fire, floods,
earthquakes, natural disasters, embargoes, war, acts of war (whether war be
declared or not), insurrections, riots, civil commotions, strikes, lockouts or
other labor disturbances, acts of God or acts, omissions or delays in acting by
any governmental authority or the other party.



 

9.10Headings. The captions contained in this Agreement are not a part of this
Agreement, but are merely guides or labels to assist in locating and reading the
several Articles and Sections hereof.

 

9.11Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same Agreement. The counterparts of this Agreement may be
executed and delivered by electronic signature by either of the parties to the
other party and the receiving party may rely on the receipt of such document so
executed and delivered as if the original had been received.

 



20

 



 

EXHIBIT A

 

Research Scope of Work

 

By signing the Research Grant Agreement, the Grantee and Principal Investigator
certify that the Research Scope of Work outlined below does not duplicate the
funding of the same work received from other sources.

 

Impact Statement: The impact of the experiments will be fourfold. 1) The results
will increase the understanding of ALS pathophysiology, and specifically in the
context of inflammation; the RNAseq and cytokine multiplexing experiments will
be hypothesis- generating by comparing ALS to nonneurological control samples,
as well as their response to solTNF inhibition. 2) The results will produce a
novel co-culturing assay for neuron survival. 3) The results will identify a
potential peripheral marker of target engagement of XPro1595 by combining data
from in vitro and in vivo. 4) This study will provide IND-enabling
proof-of-concept to develop the advanced and patient-ready XPro1595 for ALS.

 

Lay Summary: Amyotrophic Lateral Sclerosis (ALS) is a devastating
neurodegenerative disease caused by the progressive loss of motor neurons,
resulting in muscle weakness and paralysis. In the absence of a medical cure,
average life expectancy post-diagnosis is between 2 and 5 years. Many biological
processes contribute to motor neuron death in ALS, including inflammation. This
process is difficult to treat due the complexity of it; many different cell
types, each in different states, release different cytokines, incl. TNF, to
affect each other in different ways. XPro1595 is a novel, first in class
selective TNF inhibitor designed specifically to address the complicated TNF
biology within the central nervous system by blocking the "bad" soluble-TNF
(solTNF) and promoting the "good" transmembrane-TNF (tmTNF). Although XPro1595
is new in the context of ALS, it is well- advanced in other diseases. This study
will provide INDenabling proof-of-concept data to develop the advanced and
patient-ready XPro1595 for ALS.

 

Specific Aims:

 

Aim 1. Determine the efficacy of XPro1595 to reverse ALS neuroinflammation in
vitro.

 

Aim 2. Determine the efficacy of XPro1595 to protect against ALS model
phenotypes in vivo.

 

Timeline: See detail timeline within Research Plan

 

Aim 1 - Quarters 1, 2, 3 and 4

 

Aim 2 – Quarters Y1 Q3 to Y2 Q2 and Year 2 Q2-Q4

 

A-1

 

 

EXHIBIT B – Research Reports:

 

Research Progress and Grant Expenditure Report Forms

 

Complete these forms during the period of award as outlined in Exhibit C. Future
grant payments are contingent upon the grantee’s submission of and The ALS
Association’s acceptance of the reports. The ALS Association’s issuance of the
next award payment, when applicable, serves as confirmation that the Research
Progress Report and Grant Expenditure Report, when required and submitted, have
been reviewed and approved by The ALS Association.

 

Research Progress Report Form

 

The contents of this form, when completed, is subject to the confidentiality
rules in The ALS Association Research Grant Agreement (“Agreement”).

 

Complete all sections below to report on the progress of the research project
during this reporting period.

 

SPECIFIC INSTRUCTIONS:

 

Due Dates:

 

●Interim (6-month) research progress reports are generally due 2 weeks prior to
the next scheduled payment date as outlined in Exhibit C, unless otherwise
noted.

 

●Final reports (closeout) are due 90 days following the termination date of the
Agreement.

 

Use font Arial 11 and do not use capitalization unless it is materially
relevant. After all questions are completed, sign and convert the document to a
single PDF file. Email the document as an attachment to The ALS Association at
researchgrants@alsa-national.org.

 

GRANT AWARD DATA:

 

The ALS Association Grant ID #   Total Grant Awarded in US $   Principal
Investigator   Post Doctoral Fellowship Supervisor’s Name   Post Doctoral Fellow
  Title of Project   Start and Termination Date of Award   Period Covered by
this Report   Enter Type of Report (Interim or Final)  

 



B-1

 



 

ACCOMPLISHMENTS:

 

INTERIM REPORT ONLY: Summarize the accomplishments by each specific aim for this
period, including results, experimental challenges preventing progress and how
you have tried to solve them (no more than 1 page). INTERIM REPORT ONLY: What do
you plan to do during the next reporting period to accomplish the goals and
objective? (no more than ½ page). FINAL REPORT ONLY: Include a summary of
progress made toward the achievement of the originally stated aims, a list of
significant results (positive or negative) and scientific data inclusive of
figures, tables, and images to illustrate and support the results of the grant)
(no more than 4 pages).

 

INVENTIONS, PATENT APPLICATIONS, AND/OR LICENSES

 

Have any inventions or patents on inventions, discoveries or ideas discovered or
developed by the Grantee under the Scope of Work resulted from the award during
the reporting period or planning to patent in the coming months? Yes No If yes,
list the information below.     If yes, did you notify The ALS Association
through an email communication to researchgrants@alsa-national.org? Yes No

 

 

RESEARCH PRODUCTS

 

List products issued during the reporting period, including papers, preprints,
and shared resources, such as code, data, specimens, etc. Indicate if the
product is open (defined here as available to the public without charge) and
acknowledge The ALS Association’s funding in the text or metadata of the
product. If accessibility or acknowledgement is not relevant or possible (e.g. a
patent filing), mark ‘no’. If any publications resulted from the research,
please send the reprint of publication to researchgrants@alsa-national.org.

 

Product Citation Available
without
charge?

Product acknowledges The ALS Association

support?

[fill in field, up to 120 words] Yes O No O Yes O No O   Yes O No O Yes O No O  
Yes O No O Yes O No O   Yes O No O Yes O No O   Yes O No O Yes O No O   Yes O No
O Yes O No O   Yes O No O Yes O No O   Yes O No O Yes O No O   Yes O No O Yes O
No O

 



B-2

 



 

ADDITIONAL INFORMATION:

  



Use this space at your discretion (e.g., reporting any significant unobligated
balances, significant changes to scope of work, any significant changes in
personnel, etc.)



 

REMINDER:

 

POST AWARD ACTIONS: If the grantee needs to request a no-cost extension, change
of principal investigator, change of institution, rebudgeting of funds, etc.
during the period of an award, send an email to
researchgrants@alsa-national.org. The ALS Association will review the request
and/or provide any additional information needed to consider your request.

 

The signatures below certify that the grantee organization is in compliance with
the terms of the Agreement and verifies the accuracy and validity of the
scientific information in the progress report.

 

 



Print Name of Principal Investigator Signature and Date

 

 

  Print Name of Authorized Organizational Representative Signature and Date



 



B-3

 

 

Grant Expenditure Report Form

 

SPECIFIC INSTRUCTIONS

 

Due Dates:

 

●Grant Expenditure Report is generally due on an annual basis 2 weeks prior to
the next scheduled payment date, unless otherwise noted (See Exhibit C).

 

●Final Grant Expenditure Report is due 90 days following the termination date of
the Agreement (Closeout).

 

The ALS Association will review the required report upon submission. If the
annual report is acceptable, The ALS Association will initiate the next
scheduled payment.

 

The contents of this form, when completed, is subject to the confidentiality
rules in The ALS Association Research Grant Agreement (Agreement).

 

Complete all sections within this form and do not alter the format of this form.
After all the information is provided, sign and convert the document to a single
PDF file. Email the document as an attachment to
researchgrants@alsa-national.org.

 

The amount reported below should only represent the funds awarded by The ALS
Association and not include any other sources of funding that may have been
received in support of this project.

 

SPECIAL INSTRUCTIONS FOR CLOSEOUT WITH UNOBLIGATED BALANCES:

 

Any unexpended funds remaining at the termination of the grant must be returned
via check made payable to The ALS Association. Include a note with the check
that provides the ALS Association grant number, Grantee name and Principal
Investigator Name. The check and information must be mailed to ALSA Finance, The
ALS Association, 1275 K Street NW, Suite 250 Washington DC 20005 with a copy to
researchgrants@alsa-national.org.

 

ALS Association Grant ID #   Principal Investigator Name   Grantee Name  
Project Title   Enter Type of Report (Annual or Final)   Start Date and
Termination Date of Award   Period Covered by Report (From and To)  
a.     Total Grant Funds Awarded US$  

b.     Total Grant Funds Received US$   c.     Total Grant Funds Expended US$  
d.     Total Grant Funds Unexpended US$ (line b - c)   e.     Total Unliquidated
Obligations US$ (this amount must be zero on a final report)   f.     Total
Unobligated Balance US$ (line d - e)  



 



B-4

 



 

ANNUAL REPORTS ONLY: Is there an estimated unobligated balance greater than 25%
of the total amount received to date? Yes No If yes, explain why this
significant balance exists and provide a general description of how it is
anticipated that the funds will be spent during the next year.

 

REMINDERS:

 

POST AWARD ACTIONS: If the grantee needs to request a no-cost extension, change
of principal investigator, change of institution, change in research scope of
work, rebudgeting of funds, etc. during the period of an award, send an email to
researchgrants@alsa-national.org. The ALS Association will review the request
and/or provide any additional information needed to consider your request.

 

The signatures below provide a certification that the costs charged to the award
are for allowable costs incurred in support of the approved Research Scope of
Work comply with institutional policy and procedures, the terms of The Agreement
and the applicable ALS Association program requirements.

 

 



Print Name of Principal Investigator Signature and Date

 

 

  Print Name of Authorized Organizational Representative Signature and Date





 



B-5

 

 

Exhibit C – Payment Schedule and Information

 

1.Schedule and Reporting Requirements

 

The ALS Association award period: 2/01/2020 – 1/31/2022

 

The ALS Association generally makes the initial (first) payment within ten (10)
business days following a fully executed Agreement. Subsequent payments are made
on a six-month basis within ten (10) business days following The ALS
Association’s acceptance of the required research progress report and grant
expenditure report as outlined below.

 

Total Payment Amount: $500,000 (Budget Request = $250,000 per year for two
years)

 

Amount To-Be-

Paid by The ALS Association

Payment Schedule During Award Period Research Progress Report Due Date Grant
Expenditure Report Due Date $300,000 First Payment – 2/2020 N/A N/A $0 N/A
Interim - 7/15/2020 N/A $100,000 Second Payment – 2/2021 Interim - 1/15/2021
Annual -1/15/2021 $100,000 Third Payment - 8/2021 Interim - 7/15/2021 N/A $0 No
payment – Final Closeout Report

Final - Due w/in 90

days following the termination date

Final - Due w/in 90

days following the termination date

 

2.Grantee Payment Information:

 

Entity Identification Number or Tax ID Number 47-5205835 Grantee/Payee Name and
Address

INmune Bio, Inc.

1200 Prospect St., Suite 525
La Jolla, CA 92037

Contact Person for Payments

David Moss

Chief Financial Officer dmoss@inmunebio.com
(858)964-3720

 

CJ Barnum, Ph.D.

Director of Neuroscience

cbarnum@inmunebio.com
315.236.2429

 

 

C-1



 

 